Citation Nr: 1203152	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the first metatarsophalangeal (MTP) joint of the left foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for left foot degenerative arthritis of the first metatarsophalangeal (MTP) (MTP) joint (claimed as unspecified left foot condition).  In October 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether the Veteran's degenerative changes of the 1st MTP joint of the left foot are related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's degenerative changes of the 1st MTP joint of the left foot are the result of an injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency of such would constitute harmless error.

II. Pertinent Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The law also provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. Id.  Further, the provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.   Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

III. Factual Background and Analysis

The Veteran essentially contends that he sustained an injury to his left foot while assigned to combat unit in Vietnam.  He contends that his current  degenerative changes of the left 1st MTP joint are due to his left foot injury during service.  

STRs show no report or finding of any left foot or toe injuries.  Service personnel records show that the Veteran was stationed in Vietnam from March 1968 to March 1969, and that his military occupational specialties included rifleman, senior guard, and guard.  His DA Form  20 shows that he was awarded the Combat Infantryman Badge (CIB) for his service in Vietnam in May 1968.  Thus, he is a combat veteran and must be afforded any favorable treatment offered under § 1154(b). 

VA treatment records show that in July 2005, the Veteran complained of chronic piano in both feet, described as heaviness with numbness of both feet since he left Vietnam in 1968.  In November 2005, he reported that he had left foot pain for several years after he came back from Vietnam, and that he had a large box of ammunition dropped on his foot during duty.  In January 2009, he complained of left big toe pain, and on examination his left big toe was tender to touch.  An x-ray of the feet dated in January 2009 showed degenerative changes of the first MTP joint bilaterally, severe on the left.  It was also noted that he had a calcaneal spur due to osteoarthritis and still had foot pain.  In April 2009, he complained that his left big toe joint was stiff and painful, and the assessment was left hallux rigidus with pain.  

In October 2011, the Veteran testified that while stationed in Vietnam in a combat unit, the 25th Infantry Division, he was out in the field and carrying  ammunition in a box, with a fellow service member, when the box slipped from his hands and landed on his left big toe.  The Veteran reported he went to see the field medic at their base camp, who thought his toe might be broken, but indicated there was nothing that could be done, except tape it and have the Veteran stay off of it for awhile.  He testified that he stayed off of it for about a week, but after awhile hw as sent back out on patrol.  He testified he still had pain after that, but that it was something he could live with.  

The Board notes initially that the Veteran does have a current disability as required by 38 C.F.R. § 3.303.  In this regard, the record indicates that the Veteran was shown to have severe degenerative changes of the first MTP joint of the left foot in a January 2009 x-ray report.  As referenced above, the Veteran seeks service connection for residuals of a left foot injury sustained in combat in Vietnam.  There is, however, no specific complaint with regard to the left toe in the Veteran's STRs.  Post-service treatment records show that the Veteran complained of pain in his left big toe, which he attributed to a foot injury in service after a large box of ammunition was dropped on his left foot.  

After a review of the evidence, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran sustained a left toe injury while on active duty.  As noted above, at the October 2011 Board hearing, the Veteran credibly testified that he was injured in Vietnam when a box of ammunition was dropped on his left foot.  The evidence tending to weigh against the Veteran's claim is the absence in the STRs of complaints, treatment, or diagnosis for a foot injury, and the absence of complaints or history of such injury during service or until after service in 2005.  As the evidence is in relative equipoise, the Board will resolve reasonable doubt in the Veteran's favor to find that he sustained an injury to his left big toe while in service in Vietnam.  Thus, based on findings of in-service left big toe injury in service, the Veteran's report of continuous symptoms of pain in the left big toe since service, and post-service medical evidence of degenerative changes of the left first MTP joint, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for degenerative changes of the 1st MTP joint of the left foot are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for degenerative changes of the 1st MTP joint of the left foot is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


